Exhibit 10.2


Cocrystal Pharma, Inc.




September 15,
2015                                                                           CONFIDENTIAL
 
 
Dr. Douglas Mayers


Re: Employment Offer and Terms


Dear Doug:


This letter is to confirm the offer of employment from Cocrystal Pharma, Inc.
(“COCP” or the “Company”).  This letter sets forth the terms of your employment
with the Company.  You may indicate your agreement with these terms by signing
and dating this letter and returning the same to me.


1. Position. Commencing on September 30, 2015, (“Commencement Date”), you will
serve the Company as Chief Medical Officer (hereinafter referred to as
“Employee,” “you” or “your”).  You will report directly to the Chief Executive
Officer of COCP and shall perform all duties incident to the position of Chief
Medical Officer as well as any other duties as may from time to time be assigned
by the Board of Directors of Company or such other person as the Company may
designate, which duties and authority shall be consistent, and those normally
associated, with Employee’s position, and agrees to abide by all Company
by-laws, policies, practices, procedures, or rules, including the Company’s
standards of business conduct (“SBC”). Employee agrees to devote his best
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to his position, and to this end, he will devote his full time and
attention exclusively to the business and affairs of Company. Employee may not,
without the express written consent of the CEO, engage in any consulting or
personal services for any other company.  Employee is not precluded from
performing any charitable or civic duties, provided that such duties do not
interfere with the performance of his duties as an employee of the Company, do
not violate the SBC or cause a conflict of interest. Employee may sit on the
boards of non-Company entities during employment only if first approved in
writing by the Company’s Chief Executive Officer.


2. Base Salary. Your annualized base salary will be Two Hundred Eighty Thousand
Dollars (US$280,000.00) payable in accordance with the Company’s prevailing
payroll practices for employees. Employee’s Base Salary will be reviewed
periodically and at least at the conclusion of each Calendar year and may be
increased based on Employee’s individual performance or increases in competitive
market conditions pursuant to Company’s executive compensation policies. All
forms of compensation from the Company will be subject to applicable withholding
and payroll taxes.


3. Stock Options Inducement Grant. As an inducement to you to accept employment,
 subject to the approval of the Compensation Committee of the COCP Board of
Directors and the Company’s 2015 Amended Stock Incentive Plan you shall be
granted options to purchase Two Million Four Hundred Thousand (2,400,000) shares
of COCP’s common stock on your Commencement Date with an exercise price equal to
the closing price of the common shares on the date of the grant on any exchange
on which COCP’s shares are then traded (the “Inducement Grant” ). The Inducement
Grant will vest in four annual installments of one quarter of the shares
granted, with the first such installment to vest on the first anniversary of
your Commencement Date, and shall continue to vest on that schedule unless you
are terminated without cause.   In the event of a termination without cause that
portion of unvested shares that would have vested in the one year (365 days)
period following the termination date shall accelerate and vest effective the
date of termination.


4. Bonus. You will be entitled to participate in Company’s executive bonus
program as administered by its Compensation Committee. Your annual bonus shall
be computed using a target that at 100% attainment is equal to 35% of your base
salary.  The payment of any bonus shall be subject to the attainment of
individual and Company goals as determined for you by Company. For 2015, you
will be eligible for a bonus equal to up to 50% of your total annual bonus
amount upon satisfactory completion of six (6) months of service with the
Company.
 
 
-1-

--------------------------------------------------------------------------------

 
 
5. Benefits. You will be entitled to participate in such benefit programs as are
made available to other executive employees of the Company and subject to the
terms of such programs. If you are then an employee in good standing you will be
entitled to four (4) weeks paid vacation each year.  For 2015 you will receive
two (2) weeks of vacation.  You will also receive sick days and other holidays
in accordance with the Company’s then prevailing policies.


6. Reimbursement for Expenses. The Company shall reimburse you for approved
travel and other work-related out-of-pocket, reasonable expenses incurred by you
in the course of your employment, subject to Company’s applicable procedures.


7. Additional payments upon Severance. In the event of a termination without
cause, you will be entitled to six (6) months of base salary.  You will also
receive unpaid and accrued vacation, sick leave and any other statutory
compensation earned but unpaid.


8. Place of Employment. Your place of employment is at the company’s
headquarters in Tucker, Georgia and you shall be required to travel there and to
other meeting places from time to time.


9. Relocation Expenses. The Company will provide you a one time payment of Five
Thousand ($5,000.00) dollars as reimbursement for expenses associated with
closing you current professional office.


10. Term of employment. You are an employee-at-will. You may resign or the
Company may terminate your employment, at any time and for any or for no
reason.  Nothing in this letter shall be construed to alter the at-will nature
of your employment, nor shall anything in this letter be construed as providing
you with a definite term of employment.


11. Confidentiality.  Employee recognizes and acknowledges that the Proprietary
Information (as defined in below) is a valuable, special and unique asset of the
business of the Company and its affiliates.  As a result, both during the Term
and thereafter, Employee will not, without the prior written consent of the
Company, for any reason divulge to any third-party or use for his own benefit,
or for any purpose other than the exclusive benefit of the Company and its
affiliates, any Proprietary Information.  Notwithstanding the foregoing, if
Employee is compelled to disclose Proprietary Information by court order or
other legal or regulatory process, to the extent permitted by applicable law, he
shall promptly so notify the Company so that it may seek a protective order or
other assurance that confidential treatment of such Proprietary Information
shall be afforded, and Employee shall reasonably cooperate with the Company and
its affiliates in connection therewith.  If Employee is so obligated by court
order or other legal process to disclose Proprietary Information it will
disclose only the minimum amount of such Proprietary Information as is necessary
for Employee to comply with such court order or other legal process.


12. Property of the Company.
 
12.1    Proprietary Information.   “Proprietary Information” means any and all
proprietary information developed or acquired by the Company or any of its
subsidiaries or affiliates that is not specifically authorized for disclosure to
the public by Company.  Such Proprietary Information shall include, but shall
not be limited to, the following items and information relating to the following
items: (a) all intellectual property and proprietary rights of the Company
(including, without limitation, the Intellectual Property), (b) computer codes
and instructions, processing systems and techniques, inputs and outputs
(regardless of the media on which stored or located) and hardware and software
configurations, designs, architecture and interfaces, (c) business research,
studies, procedures and costs, (d) financial data, (e) distribution methods,
(f) marketing data, methods, plans and efforts, (g) the identities of actual and
prospective suppliers, (h) the terms of contracts and agreements with, the needs
and requirements of, and the Company’s or its affiliates’ course of dealing
with, actual or prospective suppliers, (i) personnel information, (j) customer
and vendor credit information, and (k) information received from third parties
subject to obligations of non-disclosure or non-use.  Failure by the Company or
its affiliates to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary Information.   All right,
title and interest in and to Proprietary Information will be and remain the sole
and exclusive property of the Company and its affiliates.  Employee will not
remove from the Company’s or its affiliates’ offices or premises any documents,
records, notebooks, files, correspondence, reports, memoranda or similar
materials of or containing Proprietary Information, or other materials or
property of any kind belonging to the Company or its affiliates unless necessary
or appropriate in the performance of his duties to the Company and its
affiliates.  If the Employee

 
-2-

--------------------------------------------------------------------------------

 
 
removes such materials or property in the performance of his duties, he will
return such materials or property promptly after the removal has served its
purpose.  Employee will not make, retain, remove and/or distribute any copies of
any such materials or property, or divulge to any third person the nature of
and/or contents of such materials or property, except to the extent necessary to
satisfy contractual obligations of the Company or its affiliates or to perform
his duties on behalf of the Company and its affiliates.  Upon termination of
Employee’s employment with the Company, he will leave with the Company and its
affiliates or promptly return to the Company and its affiliates all originals
and copies of such materials or property then in his possession.
 
12.2     Intellectual Property.  Employee agrees that all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or
(i) similar intangible personal property which have been or are developed or
created in whole or in part by Employee (1) at any time and at any place while
Employee is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company or its affiliates, or (2) as a result of tasks assigned to Employee by
the Company or its affiliates are defined as  “Intellectual Property.”  Employee
further agrees that all Intellectual Property will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual Property will
be the sole and exclusive property of the Company and its affiliates.  To the
extent that any of the Intellectual Property may not by law be considered a work
made for hire, or to the extent that, notwithstanding the foregoing, Employee
retains any interest in the Intellectual Property, Employee hereby irrevocably
assigns and transfers to the Company and its affiliates any and all right,
title, or interest that Employee may now or in the future have in the
Intellectual Property under patent, copyright, trade secret, trademark or other
law, in perpetuity or for the longest period otherwise permitted by law, without
the necessity of further consideration.  The Company and its affiliates will be
entitled to obtain and hold in its own name all copyrights, patents, trade
secrets, trademarks and other similar registrations with respect to such
Intellectual Property.  Employee further agrees to execute any and all documents
and provide any further cooperation or assistance reasonably required by the
Company, at the Company’s expense, to perfect, maintain or otherwise protect its
rights in the Intellectual Property.  If the Company or its affiliates, as
applicable, are unable after reasonable efforts to secure Employee’s signature,
cooperation or assistance in accordance with the preceding sentence, whether
because of Employee’s incapacity or any other reason whatsoever, Employee hereby
designates and appoints the Company, the appropriate affiliate, or their
respective designee as Employee’s agent and attorney-in-fact, to act on his
behalf, to execute and file documents and to do all other lawfully permitted
acts necessary or desirable to perfect, maintain or otherwise protect the
Company’s or its affiliates’ rights in the Intellectual Property.  Employee
acknowledges and agrees that such appointment is coupled with an interest and is
therefore irrevocable.
 
13. Covenant not to Compete. Employee covenants that, during his employment by
the Company and for a period of six (6) months  and in the case of any program
associated with influenza for twelve (12) months following immediately
thereafter (the “Restricted Period”), Employee will not (except in his capacity
as an employee or director of the Company) do any of the following, directly or
indirectly:
 
13.1.   engage or participate in or with any person, firm, corporation,
partnership, association or other entity engaged in developing, manufacturing,
marketing, distributing or selling, directly or indirectly, anti-viral
pharmaceutical products in the Hepatitis, Norovirus or Influenza categories or
any other product for indications that directly competes with a product
developed, manufactured, marketed, distributed or sold by the
Company. (“competing Business”) A division, subsidiary or similar business unit
of an entity that does not engage in the business activities described in this
definition will not be considered a Competing Business even if another separate
division, subsidiary or similar business unit does engage in such activities;
 

 
-3-

--------------------------------------------------------------------------------

 
 
13.2.   become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in a Competing Business. 
Notwithstanding the foregoing, Employee may hold up to 1% of the outstanding
securities of any class of any publicly-traded securities of any company;
 
13.3.     influence or attempt to influence any employee, consultant, supplier,
licensor, licensee, contractor, agent, strategic partner, distributor, customer
or other person to terminate or modify any written or oral agreement,
arrangement or course of dealing with the Company or any of its affiliates; or
 
13.4.      solicit for employment or retention as an independent contractor (or
arrange to have any other person or entity solicit for employment or retention)
any person employed or retained by the Company or any of its affiliates.
 
14.   Acknowledgement.  Employee acknowledges that the restrictive covenants
contained in the Agreement  at paragraphs 11, 12, 13 and all subparagraphs
therein (“Restrictive Covenants”) are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates, that the duration and
geographic scope of the Restrictive Covenants are reasonable given the nature of
this Agreement and the position Employee holds within the Company, and that the
Company would not enter into this Agreement or otherwise employ or continue to
employ Employee unless Employee agrees to be bound by the Restrictive Covenants.
 
15. Governing Law and Jurisdiction. This letter may not be amended or modified
except by an express written agreement signed by you and a duly authorized
officer of the Company.  This letter and the resolution of any disputes between
you and any COCP Group member will be governed by the laws of Georgia and
resolved in the state and federal courts located in Fulton County, GA.


16. Code of Conduct. You will be given copies of the Company’s employee handbook
and code of conduct when you commence employment or shortly thereafter.  These
contain the Company’s policies and procedures.  You are expected to abide by
each of these.


17. Other terms. This letter contains all of the terms of your employment with
the Company.  It supersedes any prior understandings or agreements, whether oral
or written, regarding your employment.


Please indicate your agreement with these terms and accept this offer by signing
and dating this letter and returning it to me.  Our employment is subject to (i)
the Company satisfactorily completing background checks on you (which you
authorize the Company to conduct and review) and (ii) your providing legal proof
of identity and authorization to work in the United States.


This offer, if not accepted, will expire at the close of business 10 days after
the date first set forth above.


Sincerely,


Cocrystal Pharma, Inc.


/s/ Jeffrey A. Meckler
Jeffrey A. Meckler
Interim Chief Executive Officer
On behalf of Cocrystal Pharma, Inc.


ACCEPTED AND AGREED TO:


/s/ Douglas Mayers                                                  September
18, 2015
Douglas Mayers                                                        Date
 

 
-4-